Field, C. J.
The St. of 1872, c. 79, whereby the city of Lawrence was empowered to construct waterworks for the use of said city and its inhabitants, did not purport to compel the inhabitants of the city to take water from the city. They could still obtain the water they use in any other lawful manner. If the present information can be maintained, either by the Attorney General or by the city of Lawrence, it must be on the ground that the town of Methuen, in furnishing water to be used by the Arlington Mills in the manner set forth in the information, is exceeding its powers under St. 1892, c. 310. If we' assume that the city of Lawrence has any standing in court to maintain a bill in equity, or that the Attorney General can bring an information in equity for the purpose of keeping the town of Methuen within the limits of its powers under this statute, we are of opinion that it does not appear in the present case that the town of Methuen has exceeded its powers. The town of Methuen has acquired the “ franchise, corporate property, and all the rights and privileges ” of the Methuen Water Company under St. 1892, c. 310, § 9. Section five of the statute is as follows:
“ The said corporation may distribute the water through said town of Methuen; may regulate the use of said water and fix and collect the rates to be paid for the use of the same; and may make such contracts with the said town, or with any fire district that is or may hereafter be established therein, or with any individual or corporation, to supply water for the extinguishing of fire or for any purposes, as may be agreed upon by said town or such fire district, individual, or corporation, and said corporation; and may establish public fountains and hydrants, relocate and discontinue the same.”
We assume that the individuals or the corporations with which the town may make contracts must be individuals or corporations owning property in the town, and that the town is not authorized to distribute water except within its limits. In the present case the water is delivered to the Arlingtoli Mills in the *209town of Methuen, and it is distributed by the Arlington Mills throughout its premises on both sides of the boundary line between the town and the city of Lawrence. It is delivered to the mills for the use of the mills, and not for the purpose of enabling the mills to deliver it to other persons or corporations. Where a person or corporation owns land on both sides of the boundary line between the town and the city of Lawrence, which is a continuous parcel wholly in the occupation of the owner, and on which there are buildings in both the town and the city in which water is used, we see nothing in the statute which prevents the town from furnishing within its limits all the water which such an owner or occupant needs to use on the premises. In practice it must often be a great convenience for persons owning and occupying land extending across the boundary line between two municipalities to take water from one or the other for use on the whole land; and to compel such persons to distinguish between the parts of the premises in each municipality on which the water is used, and to confine the use of the water to the part within the municipality from whose works the water is taken, would impose artificial restraints upon such owners in the use of property which could be justified only by language clearly expressing an intention to accomplish such a result, and we find no such language in St. 1892, c. 310.
The cases of Halifax Corporation v. Morley Corporation, reported in 63 Journal of Gas Lighting, Water Supply, and Sanitary Improvement, 855, and of the Gas Light & Coke Co, v. South Metropolitan Gas Co. 62 L. T. (N. S.) 126, were decided upon the particular "language of the statutes involved, which seems to us materially different from the language in St. 1892, c. 310.

Bill dismissed.